DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5, 7, 11, and 13 are objected to because of the following informalities:
Re. Claim 5, claim 5 recites, “The supra structure abutment holder according to claim 14” where the dependency of claim 5 is now being dependent on claim 14. This is being interpreted as a mistypo as it now draws towards a withdrawn claim and as such will be interpreted as being dependent off of claim 1.  
Re. Claim 7, it is recited “or an abutment socket,.” in line 4 where a comma is found to be mistyped. It should be revised to read “or an abutment socket.”
Re. Claim 11, it is recited “a supra structure (16) and an abutment (14)” in line 3 wherein antecedent basis has been provided by claim 1 and should be revised to read “the supra structure (16) and the abutment (14)”.
Re. Claim 13, it is recited “a supra structure (16) and an abutment (14)” in line 3 wherein antecedent basis has been provided by claim 1 and should be revised to read “the supra structure (16) and the abutment (14)”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Re. Claim 7, it is recited that “the thickness of the lower portion of an abutment” in line 3 as it is unclear if a second abutment is being claimed or if applicant is referring to the abutment claimed in claim 1. Further, claim 7 recites “an abutment socket” in line 4 wherein it is unclear as to what applicant means by abutment socket. It is unclear if applicant is claiming an abutment and an abutment analog or if they are further defining the abutment is an abutment analog. For examination purposes, “the thickness of the lower portion of an abutment” will be interpreted as “the thickness of the lower portion of the abutment” and “an abutment socket” is being interpreted as the abutment is an abutment analog.
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 7 they depend on is rejected under U.S.C. 112(b). As such, claims 8 and 17 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolt (DE Publication No. 202015103851 U1, see Machine Translated version denoted as “DE_202015103851_U1_translated”) in view of Goodman (US Patent No. 5547380 A) in further view of Moore (US Publication No. 20170326027 A1), and Muller (FR 2906997 A1, see Machine Translated version denoted as “FR_2906997_A1_translated”). 
	Re. Claim 1 and 2, Jolt discloses a supra structure abutment holder (Fig. 4-5 where the abutment is label 2) comprising:
a clamping device (Fig. 6-7, label 3), and an auxiliary device (Fig. 6-7, label 4),
wherein the clamping device (Fig. 6-7, label 3) is adjustable in height, relative to the auxiliary device (Fig. 6-7 where the clamping device is adjusted in height relative to the auxiliary through label 17)
wherein the clamping device is adjustable along an axis of a supra structure and an abutment (it is found that clamping device is adjustable along the vertical axis of the supra structure (21) and an abutment (19) as seen in Fig. 6-7).
and wherein the auxiliary device (4) is provided with a flat block (See Fig. 6-7), and is provided, on one side at least one depression for accommodating an incisal face of incisors and/or cuspids (See Annotated Figure A of Fig. 7; it should be noted that the limitation of “for accommodating an incisal face of incisors and/or cuspids” is functional language and that the prior art teaches the capability of the depressions to be able to accommodate the incisal face of incisors and/or cuspids). 
However, Jolt is silent to adjusting the clamping device via threads wherein the threads are self-retaining and are formed as fine-pitch threads. Jolt discloses an adjusting means through a spring as seen in Fig. 6-7, label 15. Further, Jolt is silent to the auxiliary device is provided to be flexible, or is provided with a surface which is flexible and facing towards a supra structure, and is elastically deformed by incisal or occlusal surfaces of the supra structure. 
Goodman discloses a clamp in the same field of endeavor of dental clamps and further discloses threads adjusting a clamp device height (Fig. 1, label 27 is the clamping device and label 29 is the screw which is being interpreted as being synonymous to the word “thread”) where the threads are self- retaining (The threads taught by Goodman are found to be self-retaining as self-retaining is being interpreted as remaining in the same position. This is disclosed by Goodman as the clamp disclosed by provides means to securely hold the cap with the tooth (Fig. 1) as goal of Goodman is to separate the cap from the tooth through the ultrasonic tool (21) and as such the threading must not shift to ensure the tooth is securely in place to receive the ultrasonic pulses (Col. 2, lines 62-67, and Col. 3, lines 1-2)) to improve precision of the adjusting means.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adjusting means (spring) of Jolt to be the adjusting means (screw) of Goodman to improve precision of the adjusting means.
However, Goodman is silent to the threads being formed as fine-pitch threads.
Moore discloses an apparatus in the analogous art of clamps and further discloses threads
comprising fine pitch threads (Fig. 3, label 225; Par. [0100] discloses the threads being fine pitch) to
provide finer adjustments (Par. [0017]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have the threads of Goodman to be fine pitch threads as taught by Moore to
provide finer adjustments to the clamp.
	Muller discloses a dental clamp (Fig. 1) in the same field of endeavor and further discloses clamping arms (4-6) being made of flexible material that can be deformed by the object being held (Claim 1, Abstract) in order to securely hold the object without deforming the objects structure and causing unnecessary strain to it. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the auxiliary device and clamping device of Goodman and Moore to be made of flexible and deformable material as taught by Muller to improve the securement of the abutment within the device without unnecessary strain. 

    PNG
    media_image1.png
    351
    483
    media_image1.png
    Greyscale

Annotated Figure A 
	Re. Claim 3, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 1 and Jolt further discloses a supra structure (21) and an abutment (19) are clamped between
auxiliary device and the clamping device (Fig. 5-6 of Jolt where it is disclosed to be a device for holding dental structures together to be bonded and as such is capable of holding the supra structure and
abutment), wherein the supra structure and the abutment are held in positive-fit engagement with each
other (Fig. 5-6 of Jolt shows the abutment is positive-fit to the supra structure and can be applied to the
concept of the supra structure and the abutment being held together in a positive fit manner).
	Re. Claim 5, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 1 and Muller discloses the auxiliary device (4) is deformed as a result of pressure applied by the supra structure abutment holder such that it partially accommodates the supra structure and is elastically deformed (Abstract and Claim 1 discloses the clamping ends is found to be deformed when the clamping device is in use wherein pressure is applied and deforms based on the object being held which can be a supra structure). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the auxiliary device and clamping device of Goodman and Moore to be made of flexible and deformable material as taught by Muller to improve the securement of the abutment within the device without unnecessary strain. 
 	(As best understood) Re. Claim 7, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 1 and Jolt further discloses the clamping device (Fig. 6-7 of Jolt, label 3) is provided with a recess (See Annotated Figure B of Fig. 6 of Jolt), for accommodating the abutment (See Annotated Figure B of Fig. 6 of Jolt), which is adapted to the length abutment (As the clamping device is adjustable in terms of height relative to the auxiliary device, the clamping device as a whole can adapt to the vertical length of the lower portion of the abutment. As such, recess would also be capable to adapt to the vertical length of the lower portion of the abutment).

    PNG
    media_image2.png
    341
    524
    media_image2.png
    Greyscale

Annotated Figure B
(As best understood) Re. Claim 8, Jolt, Goodman, Moore, and Muller teaches the disclosed supra structure abutment holder of claim 17 and Jolt further discloses the blind hole (the recess is a very shallow blind hole as it is meant to hold the abutment in place as shown in Fig. 6) has a diameter which corresponds to the diameter of a largest diameter of the abutment or the abutment socket (See Annotated Figure B of Fig. 6 of Jolt where it displays that the recess is the blind hole and of which it corresponds with the abutment diameter). 
Re. Claim 10, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 1 and Jolt further discloses the supra structure abutment holder (Fig. 6-7 of Jolt) is provide with at least one tractive element (Fig. 6-7, label 10) which extend between the auxiliary device and the clamping device (Fig. 6-7).
Re. Claim 11, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 1 and Muller further discloses wherein via the adjustment of the clamping device, the force applied to a bonding gap between the supra structure and the abutment is adjusted due to the elastic deformation of the auxiliary device or at least one component of the auxiliary (Abstract; Claim 1 wherein Muller discloses the concept that the clamp ends which is the applicant’s auxiliary device and clamping device is deformable by the object being held and the level in which is deformed is based on how much force is being applied to clamp the device. As such, the bonding gap can be denoted to be seen in Jolt wherein it is the connection between the supra structure and abutment as seen in Fig. 6). 
Re. Claim 12, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 11 and Jolt further discloses the adjustment concerns the relative altitude of the auxiliary device (Fig. 6-7 of Jolt, label 4) and the clamping device (Fig. 6-7 of Jolt, label 3) with respect to each other (See Fig. 6-7 where the label 26 shows where space that is being adjusted which concerns the relative altitude of the auxiliary device and clamping device). 
Re. Claim 13, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 1 and Jolt further discloses the arrangement of the supra structure (21) and the abutment (19) is accessible from a side while clamped between the auxiliary device and the clamping device and a bonding gap is visible (Fig. 6-7 of Jolt where it is disclosed to be a device for holding dental structures together to be bonded and as such is capable of holding the supra structure and abutment; further it is capable to view a bonding gap that can be made between the supra structure and abutment as seen in Fig. 5-7).
(As best understood) Re. Claim 17, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 7 and Jolt further discloses the recess (See Annotated Figure B of Fig. 6 of Jolt) comprises a blind hole (the recess is a very shallow blind hole as it is meant to hold the abutment in place as shown in Fig. 6 of Jolt) and wherein the abutment socket (An Abutment is capable of having an abutment socket; Par. [0057] and [0058]) comprises an implant analog 22 (An abutment socket can be capable for comprising an implant analog, see fig. 5 which show the blind hole can accept an implant analog 22).
Re. Claim 18, Jolt, Goodman, Moore, and Muller discloses the supra structure abutment holder of claim 1 and Jolt further discloses the claimed invention and further discloses the flat block (Fig. 6-7 of Jolt, label 4 shows the auxiliary device being a flat block) is a pancake cylinder (Fig. 8 of Jolt, label 4 shows a 3D view of the flat block being a pancake cylinder).
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered and are found to be persuasive. New limitations, however, have been found to be rejected as disclosed above by Muller (FR 2906997 A1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772  
12/16/2022